DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minowa et al. (U.S. 6,606,107 B2).
	Minowa et al. discloses, with regards to claim:
1. A system for a thermal printing device, comprising: 
a printhead (152) comprising a heat source (column 16, lines 22-29 and column 16 line 65-column 17, line 10), wherein the printhead is to transmit heat from the heat source onto a thermally activated print medium (163) to form markings on a plurality of regions of the thermally activated print medium to form a pixel (column 14, lines 20-25, column 23, lines 24-33); and 
a controller (201) to: 

determine which of the plurality of regions the plurality of voltage pulse patterns are to activate prior to formation of the markings on the plurality of regions (S2018, the process is executed for each line of printing, and therefore the device determines the regions to activate prior to formation of the markings), wherein regions with overlapping color layers are to be formed with an individual pulse pattern of the plurality of voltage pulse patterns (the multilayer print media has overlapping color layers such that each region is formed with a pulse pattern fig. 15, column 20, lines 64-67, column 22, lines 1-12, fig. 16, column 21, lines 19-31); and 
send a voltage pulse pattern information to the printhead (S2017).  
2. The system of claim 1, wherein to determine the plurality of voltage pulse patterns comprises determining the plurality of voltage pulse patterns to evenly spread colors (this is an intended use of the pattern generation, since the prior art controller performs the claimed functions, it evenly spreads the colors) in the to be formed pixel and ensure that adjacent regions have different activated colors (column 7, lines 46-48, graphics and photographs have adjacent regions with different colors).  
3. The system of claim 2, wherein same activated colors are separated by one region of the thermally activated print medium (column 7, lines 46-48, graphics and photographs have colors separated by regions of the print medium).  
4. The system of claim 1, wherein the printhead is to form markings on the thermally activated print medium to form the pixel in an individual pass (S2018).  

6. The system of claim 1, wherein the voltage pulse pattern information is sent to the printhead in a series (column 21, line 61-column 22, line 12).  
7. A non-transitory machine-readable medium storing instructions that, when executed by a processing resource, cause the processing resource to: 
determine a plurality of voltage pulse patterns prior to formation of markings on a plurality of regions of a to be formed pixel (column 24, lines 62-67, S2009, S2012, S2015, fig. 15), wherein regions with overlapping color layers are to be formed with an individual voltage pulse pattern of the plurality of voltage pulse patterns (the multilayer print media has overlapping color layers such that each region is formed with a pulse pattern fig. 15, column 20, lines 64-67, column 22, lines 1-12, fig. 16, column 21, lines 19-31); 
determine the plurality of regions the plurality of voltage pulse patterns are to activate prior to formation of the markings on the plurality of regions of a thermally activated print medium (S2018, the process is executed for each line of printing, and therefore the device determines the regions to activate prior to formation of the markings); 
initiate a print process by sending a voltage pulse pattern information to a printhead (S2017); and 

8. The medium of claim 7, further including instructions to receive color information to form markings on the plurality of regions of the thermally activated print medium to form an individual pixel (column 15, lines 5-7).  
9. The medium of claim 7, further including instructions to cause the printhead to activate a plurality of regions until a threshold color intensity level is reached (the regions are activated until the desired image is obtained).  
10. The medium of claim 7, wherein the plurality of voltage pulse patterns are made up of similar and different voltage pulse patterns that produce similar and different colors during the print process (fig. 15, column 15, lines 60-67, 34-40).  
11. A thermal printing device comprising: 
a printhead (152) to form markings on a plurality of regions of a thermally activated print medium (163) to form a pixel (column 14, lines 20-25, column 23, lines 24-33); and 
a controller (201) to: 
receive color information to form markings on the thermally activated print medium to form an individual pixel (column 15, lines 5-7); WO 2019/212519PCT/US2018/030304 17 
determine a plurality of voltage pulse patterns to activate the plurality of regions of the thermally activated print medium to form the pixel, wherein regions with overlapping color layers are to be formed with an individual voltage pulse pattern of the 
determine which of the plurality of regions the plurality of voltage pulse patterns are to activate prior to formation of the markings on the plurality of regions (column 24, lines 62-67, S2009, S2012, S2015, fig. 15); and 
send the voltage pulse pattern information to the printhead (S2017).  
12. The thermal printing device of claim 11, wherein the printhead is to form markings on thermally activated print medium to form the pixel in a plurality of passes (S2018).  
13. The thermal printing device of claim 11, wherein the voltage pulse pattern information sent by the controller is comprised of sequential on and off heat pulses (column 15, lines 60-65).  
14. The thermal printing device of claim 11, wherein a temperature of the printhead is based on an amount of pulses produced by the voltage pulse pattern within a set time (column 16, lines 5-8).  
15. The thermal printing device of claim 14, wherein a color produced on the thermally activated print medium is based on the temperature of the printhead during a print process (column 1, lines 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896